                     Case 19-50985-BLS                    Doc 1-1       Filed 12/01/19         Page 1 of 2
                                                                Exhibit A
                                                           Commission Payments

Debtor                               Ck. No. Petition Date Clear Date Name                                 Receipts          Disbursements

WOODBRIDGE GROUP OF COMPANIES, LLC   27106     12/04/17    10/16/17 GREGORY N JOHNSON                  $        254.17
WOODBRIDGE GROUP OF COMPANIES, LLC   27106     12/04/17    10/16/17 GREGORY N JOHNSON                                    $         1,000.00
                                                          TOTALS - 90 DAY                                       254.17             1,000.00

                                                          NET DISBURSEMENTS - 90 DAY                                                 745.83

WOODBRIDGE GROUP OF COMPANIES, LLC   21779     12/04/17    06/14/17 GREGORY N JOHNSON                                              1,600.00
WOODBRIDGE GROUP OF COMPANIES, LLC   20741     12/04/17    06/14/17 GREGORY N JOHNSON                           150.00
WOODBRIDGE GROUP OF COMPANIES, LLC   20741     12/04/17    06/14/17 GREGORY N JOHNSON                                              1,250.00
WOODBRIDGE GROUP OF COMPANIES, LLC   18687     12/04/17    03/17/17 GREGORY N JOHNSON                           450.00
WOODBRIDGE GROUP OF COMPANIES, LLC   18687     12/04/17    03/17/17 GREGORY N JOHNSON                                                675.00
WOODBRIDGE GROUP OF COMPANIES, LLC   17284     12/04/17    02/14/17 GREGORY N JOHNSON                                              2,250.00
WOODBRIDGE GROUP OF COMPANIES, LLC   14602     12/04/17    12/08/16 GREGORY N JOHNSON                           125.00
WOODBRIDGE GROUP OF COMPANIES, LLC   14602     12/04/17    12/08/16 GREGORY N JOHNSON                                                675.00
WOODBRIDGE GROUP OF COMPANIES, LLC   13863     12/04/17    10/20/16 GREGORY NEAL JOHNSON                        666.67
WOODBRIDGE GROUP OF COMPANIES, LLC   13863     12/04/17    10/20/16 GREGORY NEAL JOHNSON                        250.00
WOODBRIDGE GROUP OF COMPANIES, LLC   13863     12/04/17    10/20/16 GREGORY NEAL JOHNSON                                           1,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   13510     12/04/17    10/17/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   9319      12/04/17    08/31/16 GREGORY NEAL JOHNSON                        833.33
WOODBRIDGE GROUP OF COMPANIES, LLC   9319      12/04/17    08/31/16 GREGORY NEAL JOHNSON                        312.50
WOODBRIDGE GROUP OF COMPANIES, LLC   9319      12/04/17    08/31/16 GREGORY NEAL JOHNSON                                           1,250.00
WOODBRIDGE GROUP OF COMPANIES, LLC   9165      12/04/17    08/25/16 GREGORY NEAL JOHNSON                                           1,250.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8979      12/04/17    08/25/16 GREGORY NEAL JOHNSON                        390.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8979      12/04/17    08/25/16 GREGORY NEAL JOHNSON                                           1,170.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8580      12/04/17    08/16/16 GREGORY NEAL JOHNSON                        326.67
WOODBRIDGE GROUP OF COMPANIES, LLC   8580      12/04/17    08/16/16 GREGORY NEAL JOHNSON                                             980.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8282      12/04/17    08/08/16 GREGORY NEAL JOHNSON                      1,250.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8282      12/04/17    08/08/16 GREGORY NEAL JOHNSON                                           3,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8283      12/04/17    08/08/16 GREGORY NEAL JOHNSON                        750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8283      12/04/17    08/08/16 GREGORY NEAL JOHNSON                                           1,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   8069      12/04/17    08/08/16 GREGORY NEAL JOHNSON                        416.67
WOODBRIDGE GROUP OF COMPANIES, LLC   8069      12/04/17    08/08/16 GREGORY NEAL JOHNSON                                           1,250.00
WOODBRIDGE GROUP OF COMPANIES, LLC   6883      12/04/17    06/30/16 GREGORY NEAL JOHNSON                        625.00
WOODBRIDGE GROUP OF COMPANIES, LLC   6883      12/04/17    06/30/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   6884      12/04/17    06/30/16 GREGORY NEAL JOHNSON                      1,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   6884      12/04/17    06/30/16 GREGORY NEAL JOHNSON                                           1,500.00
WOODBRIDGE GROUP OF COMPANIES, LLC   6865      12/04/17    06/27/16 WEALTH MANAGEMENT RESOURCES, LLC                               2,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   5267      12/04/17    05/18/16 GREGORY NEAL JOHNSON                        825.00
WOODBRIDGE GROUP OF COMPANIES, LLC   5267      12/04/17    05/18/16 GREGORY NEAL JOHNSON                                             990.00
WOODBRIDGE GROUP OF COMPANIES, LLC   4969      12/04/17    05/11/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   4697      12/04/17    05/11/16 GREGORY NEAL JOHNSON                                           1,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   4503      12/04/17    04/20/16 GREGORY NEAL JOHNSON                                           1,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   4319      12/04/17    04/18/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   4320      12/04/17    04/18/16 GREGORY NEAL JOHNSON                                             900.00
WOODBRIDGE GROUP OF COMPANIES, LLC   4072      12/04/17    04/18/16 GREGORY NEAL JOHNSON                                           2,600.00
WOODBRIDGE GROUP OF COMPANIES, LLC   3987      12/04/17    04/06/16 GREGORY NEAL JOHNSON                                           1,400.00
WOODBRIDGE GROUP OF COMPANIES, LLC   3988      12/04/17    04/05/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   3989      12/04/17    04/05/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   3538      12/04/17    04/05/16 GREGORY NEAL JOHNSON                                           2,400.00
WOODBRIDGE GROUP OF COMPANIES, LLC   2887      12/04/17    03/10/16 GREGORY NEAL JOHNSON                                           1,750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   2718      12/04/17    03/10/16 GREGORY NEAL JOHNSON                                           1,500.00
WOODBRIDGE GROUP OF COMPANIES, LLC   2719      12/04/17    03/10/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   2606      12/04/17    03/02/16 GREGORY NEAL JOHNSON                                           1,750.00
WOODBRIDGE GROUP OF COMPANIES, LLC   2613      12/04/17    03/02/16 GREGORY NEAL JOHNSON                                           1,000.00
WOODBRIDGE GROUP OF COMPANIES, LLC   2503      12/04/17    02/26/16 GREGORY NEAL JOHNSON                                             990.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33931     12/04/17    01/05/16 GREGORY NEAL JOHNSON                      2,000.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33931     12/04/17    01/05/16 GREGORY NEAL JOHNSON                                           2,400.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33932     12/04/17    01/05/16 GREGORY NEAL JOHNSON                      1,433.33
WOODBRIDGE STRUCTURED FUNDING, LLC   33932     12/04/17    01/05/16 GREGORY NEAL JOHNSON                                           1,720.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33943     12/04/17    01/05/16 GREGORY NEAL JOHNSON                                           1,500.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33896     12/04/17    01/05/16 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33709     12/04/17    01/05/16 GREGORY NEAL JOHNSON                                           3,000.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33624     12/04/17    12/28/15 GREGORY NEAL JOHNSON                                           1,170.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33625     12/04/17    12/28/15 GREGORY NEAL JOHNSON                                             980.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33387     12/04/17    12/14/15 GREGORY NEAL JOHNSON                      2,083.33
WOODBRIDGE STRUCTURED FUNDING, LLC   33387     12/04/17    12/14/15 GREGORY NEAL JOHNSON                                           2,500.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33321     12/04/17    12/14/15 GREGORY NEAL JOHNSON                                           1,250.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33322     12/04/17    12/14/15 GREGORY NEAL JOHNSON                                             875.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33198     12/04/17    12/09/15 GREGORY NEAL JOHNSON                                             875.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33226     12/04/17    12/09/15 GREGORY NEAL JOHNSON                        687.50
WOODBRIDGE STRUCTURED FUNDING, LLC   33226     12/04/17    12/09/15 GREGORY NEAL JOHNSON                                             750.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33227     12/04/17    12/09/15 GREGORY NEAL JOHNSON                        625.00
WOODBRIDGE STRUCTURED FUNDING, LLC   33227     12/04/17    12/09/15 GREGORY NEAL JOHNSON                                             750.00
                                                          TOTALS - 2 YEAR (INCL. 90 DAY)                     15,454.17            62,900.00

                                                          NET DISBURSEMENTS - 2 YEAR (INCL. 90 DAY)                               47,445.83
                     Case 19-50985-BLS                    Doc 1-1       Filed 12/01/19          Page 2 of 2
                                                                Exhibit A
                                                           Commission Payments

Debtor                               Ck. No. Petition Date Clear Date Name                                       Receipts          Disbursements

WOODBRIDGE STRUCTURED FUNDING, LLC   32762     12/04/17    11/17/15 GREGORY NEAL JOHNSON                                                 1,720.00
WOODBRIDGE STRUCTURED FUNDING, LLC   32546     12/04/17    11/03/15 GREGORY NEAL JOHNSON                                                 1,250.00
WOODBRIDGE STRUCTURED FUNDING, LLC   32461     12/04/17    10/27/15 GREGORY NEAL JOHNSON                                                 2,400.00
WOODBRIDGE STRUCTURED FUNDING, LLC   32462     12/04/17    10/27/15 GREGORY NEAL JOHNSON                                                 1,020.00
WOODBRIDGE STRUCTURED FUNDING, LLC   32463     12/04/17    10/27/15 GREGORY NEAL JOHNSON                                                   750.00
WOODBRIDGE STRUCTURED FUNDING, LLC   32312     12/04/17    10/19/15 GREGORY NEAL JOHNSON                                                 2,500.00
WOODBRIDGE STRUCTURED FUNDING, LLC   32210     12/04/17    10/16/15 GREGORY NEAL JOHNSON                                                   750.00
                                                          TOTALS - 4 YEAR (INCL. 2 YEAR AND 90 DAY)        $       15,454.17   $        73,290.00

                                                          NET DISBURSEMENTS - 4 YEAR (INCL. 2 YEAR AND 90 DAY)                 $        57,835.83
